COURT OF APPEALS
                                                 SECOND
DISTRICT OF TEXAS
                                                                FORT
WORTH
 
                                        NO. 2-07-019-CV
 
 
IN RE LARRY WATSON,
SHERIDAN K. WATSON,                       RELATORS
WELDON KENNEDY AND THENA
KENNEDY                                              
 
 
                                               -----------
                                    ORIGINAL
PROCEEDING
                                              ------------
                                MEMORANDUM
OPINION[1]
                                              ------------
The
court has considered relators=
petition for writ of mandamus and is of the opinion that relief should be
denied.  Accordingly, relators=
petition for writ of mandamus is denied. 
In addition, this court vacates the portion of its January 18, 2007
order that stayed the trial court=s AOrder On
Plaintiff=s Motion For Reconsideration On
Order On Motion For New Trial@ dated
January 12, 2007, as well as any issuance and execution of writs of possession
in cause number CV-05-1274, styled Bobby J. Tipton vs. Weldon Kennedy and
Thena Kennedy and Larry Watson and Sheridan Watson.




Relators
shall pay all costs of this original proceeding, for which let execution issue.
PER CURIAM
 
 
PANEL A: 
DAUPHINOT, J.; CAYCE, C.J.; and LIVINGSTON, J. 
 
DELIVERED: 
February 2, 2007




    [1]See
Tex. R. App. P. 47.4.